DETAILED ACTION
The instant application having Application No. 17/014469 filed on 09/08/2020 is presented for examination by the examiner.

Claims 13 and 14 were amended. Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 03/07/2018 (CHINA 201810187153.X). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Argument
On Applicant’s remark, Applicant argues that ZHOU does disclose the limitation “wherein the duration is greater than or equal to a transmission delay on a backhaul link between access points (APs)”. In response, Examiner respectfully disagrees in view of the scope of the claimed limitation.

The “transmission delay on a backhaul link between access points (APs)” can be broadly interpreted to cover any “wait time” which the STA needs to wait before sending a request for BRF (i.e. ACK request). The “wait time” can cover a duration of time it will take for completing a transmission/forwarding of data between two APs.

 As stated in ZHOU, “(par. 0045) the STA may send the request 320 (i.e. a request for BRF = ACK request) to the Primary AP some time after the UL data has been received by the Primary AP”. (par. 0047), In a situation in which the UL data is received by the Primary AP through the Secondary AP, the STA will wait (i.e. wait time) until after receiving the forwarding finish 345 from the Secondary AP before sending the request 320 to the primary AP. The forwarding finish 345 is used by the Secondary AP to indicate to the STA that the Secondary AP had completed the transmission/forwarding of the data to the Primary AP. 

As such, in view of the scope the limitation, ZHOU discloses “wherein the duration is greater than or equal to a transmission delay on a backhaul link between access points (APs)”.

Claim Objections
Claim 14 is objected to because of the following informality: 
Regarding claim 14, Applicant should replace “The STA-side data acknowledgment chip according to claim 10,” with “The STA-side data acknowledgment apparatus according to claim 1,”. (Notice that, based on the Applicant’s last amendment, claims 14 and 15 now contain the identical limitation and belong to the same set of claims (i.e. The STA-side data acknowledgment chip…). It appears that, based on the original set of claims field on 09/08/2020, claim 14 should have been depended on claim 1 instead of claim 10.). For the purpose of examination, claim 14 is considered depending on claim 1 instead of claim 10. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-12, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHOU et al. (US 2017/0055255 A1).

As per claim 1, ZHOU discloses “A station (STA)-side data acknowledgment apparatus, comprising: a transceiver configured to send a data frame and send an acknowledgment request;” [(par. 0044), In this case, the STA (e.g., STA1 115-a in FIGS. 1-2B) may send or transmit a sequence of uplink data frames 315 (e.g., UL Data 1, . . . , UL Data N)  and may then send a request 320 (e.g., BA request or BAR) to the Primary AP (e.g., AP1 105-a in FIGS. 1-2B) for a block response frame (BRF) 325 (e.g., BA frame) on cooperative reception results.] “and a processor configured to control the transceiver to send the acknowledgment request after a duration from an end of sending the data frame,” [(par. 0045), In an aspect of FIG. 3A, the STA may have some knowledge of a time at which the UL data is likely to have been received by the Primary AP from the Secondary AP, and based on this knowledge, the STA may send the request 320 to the Primary AP some time after the UL data has been received by the Primary AP.] “wherein the duration is greater than or equal to a transmission delay on a backhaul link between access points (APs),” [(par. 0047), In one aspect of FIG. 3B, to assist the STA know when the Secondary AP is done or finished forwarding the UL data to the Primary AP as part of the cooperative reception results, the Secondary AP may send an indication to the STA after forwarding to the Primary AP UL MPDUs received from the STA and successfully decoded by the Secondary AP. Those UL MPDUs received from the STA and not successfully decoded by the Secondary AP need not be forwarded to the Primary AP. In one example, the indication may be a frame such as a forwarding finish 345 shown in FIG. 3B. In such example, the STA may send the request 320 after receiving the forwarding finish 345 from the Secondary AP.] “and the acknowledgment request is an acknowledgment request for the data frame” [(par. 0044), In this case, the STA (e.g., STA1 115-a in FIGS. 1-2B) may send or transmit a sequence of uplink data frames 315 (e.g., UL Data 1, . . . , UL Data N)  and may then send a request 320 (e.g., BA request or BAR) to the Primary AP (e.g., AP1 105-a in FIGS. 1-2B) for a block response frame (BRF) 325 (e.g., BA frame) on cooperative reception results.]

As per claim 2, ZHOU discloses “The STA-side data acknowledgment apparatus according to claim 1,” as [see rejection of claim 1.] “wherein the data frame is configured to carry indication information indicating uplink joint reception” [(par. 0048), the STA may send a start frame (e.g., start 335) indicating the start of the sequence of uplink data frames 315 and an end frame (e.g., end 340) indicating the end of the sequence of uplink data frames 315.]

As per claim 3, ZHOU discloses “The STA-side data acknowledgment apparatus according to claim 2,” as [see rejection of claim 2.] “wherein the indication information comprises: a return address (RA) field whose value is a medium access control (MAC) address of a virtual coordinated AP and is in the data frame, or a 1-bit uplink joint reception indicator bit in the data frame” [(par. 0048), the information being carried by the start frame and the end frame may be included in a physical layer (PHY)/MAC header in one or more of the uplink data frames 315 in the sequence.]

As per claim 14, ZHOU discloses “The STA-side data acknowledgment apparatus according to claim 1,” as [see rejection of claim 1.] “wherein the transceiver is further configured to receive a reply to the acknowledgment request” [(par. 0044), In this case, the STA (e.g., STA1 115-a in FIGS. 1-2B) may send or transmit a sequence of uplink data frames 315 (e.g., UL Data 1, . . . , UL Data N)  and may then send a request 320 (e.g., BA request or BAR) to the Primary AP (e.g., AP1 105-a in FIGS. 1-2B) for a block response frame (BRF) 325 (e.g., BA frame) on cooperative reception results.]

As per claims 5-8, as [see rejections of claims 1-3 and 14.]
As per claims 10-12 and 15, as [see rejections of claims 1-3 and 14.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2017/0055255 A1) in view of Bajko (US 2010/0008337 A1).

As per claim 4, ZHOU discloses “The STA-side data acknowledgment apparatus according to claim 1,” as [see rejection of claim 1.] 
ZHOU does not explicitly disclose “wherein the transceiver is further configured to receive a beacon, wherein the beacon comprises: a MAC address of an AP, a MAC address of a virtual coordinated AP to which the AP belongs, or the transmission delay on the backhaul link between the APs”

However, Bajko discloses “wherein the transceiver is further configured to receive a beacon, wherein the beacon comprises: a MAC address of an AP, a MAC address of a virtual coordinated AP to which the AP belongs, or the transmission delay on the backhaul link between the APs” as [(par. 0040), n accordance with another embodiment, upon scanning for available APs and detecting a WLAN AP signal (e.g., a beacon of a WLAN AP), the electronic/mobile device reads the MAC address of the WLAN AP from the beacon. Subsequently, the location of the WLAN AP is retrieved from a database, using the MAC address to identify the correct location information associated beforehand with the particular WLAN AP in the database.]

ZHOU et al. (US 2017/0055255 A1) and Bajko (US 2010/0008337 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bajko’s teaching into ZHOU’s teaching. The motivation for making the above modification would be to allow a UE to use the MAC address to identify the correct location information associated beforehand with the particular WLAN AP in the database. (Bajko, par. 0040)

As per claim 9, as [see rejection of claim 4.]
As per claim 13, as [see rejection of claim 4.]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463